PER CURIAM.
The petition for writ of habeas corpus is hereby granted. Petitioner alleged that she timely requested that counsel file a notice of appeal to challenge an order denying post-conviction relief and that counsel failed to do so. The state agrees that petitioner is entitled to relief. State v. Meyer, 430 So.2d 440 (Fla.1983).; Latimore v. State, 696 So.2d 1290 (Fla. 4th DCA 1997) (citing Gunn v. State, 612 So.2d 643 (Fla. 4th DCA 1993)).
As provided by Florida Rule of Appellate Procedure 9.140(j)(5)(D)(1997), this Court’s opinion and mandate shall be filed with the lower tribunal and treated as the notice of appeal.
GUNTHER, POLEN and SHAHOOD, JJ., concur.